DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.

Response to Amendment
	The objection to claim 5 has been withdrawn based on applicant’s amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 5, 7, 9-17, 22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the complex number processing instruction further specifies a replication index for at least one of the first source register and the second source register, and wherein the data

The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the complex number processing instruction further specifies a replication index for at least one of the first source register and the second source register, and wherein the method further comprises, in response to the control signals, replicating a source set of complex numbers in the at least one of the first source register and the second source register, the replication index specifying which components of the first source register and the second source register comprise
the source set of complex numbers, in combination with other recited limitations in claim 22.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the complex number processing instruction further specifies a replication index for at least one of the first source register and the second source register, and wherein the data processing program logic is further responsive to the control signals to replicate a source set of complex numbers in the at least one of the first source register and the second source register, the replication index specifying which components of the first source register and the second source register comprise the source set of complex numbers, in combination with other recited limitations in claim 24.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Farley Abad/Primary Examiner, Art Unit 2181